EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 4/5/2021. Claims 1, 4-18 and 20 are pending. Claims 2, 3 and 19 have been cancelled. Claims 17, 18 and 20 have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

1. (Currently Amended) A multiwall sheet, comprising:
a first wall;
a second wall;
an intermediate wall disposed between the first wall and the second wall;
a first set of ribs disposed between the first wall and the intermediate wall;
a second set of ribs disposed between the second wall and the intermediate wall; and
a cavity disposed between adjacent ribs of the first set of ribs and the second set of ribs;
wherein the multiwall sheet is configured to expand and/or collapse when a mechanical force is applied to the intermediate wall; and
further comprising a side wall configured to attach to the multiwall sheet after an 

4. (Currently Amended) The multiwall sheet of Claim 1, wherein the cavity is configured to receive a filler material, wherein the filler material comprises sand, liquid, polyurethane foam, fibrous insulation, or a combination thereof .  

5. (Currently Amended) The multiwall sheet of Claim 4, wherein the cavity comprises a plurality of cavities and adjacent cavities of the plurality of cavities are occupied by different filler materials.  

6. (Currently Amended) The multiwall sheet of Claim 1. wherein the multiwall sheet comprises polycarbonate, thermoplastic, or a combination thereof .  

8. (Currently Amended) The multiwall sheet of Claim 1, wherein the first set of ribs and the second set of ribs are reconfigurable.  

11. (Currently Amended) The multiwall sheet of Claim 1, wherein a space between adjacent ribs of the first set of ribs and second set of ribs is greater than or equal to a length of the adjacent ribs.  

a rib of the first and second sets of ribs.  

13. (Currently Amended) The multiwall sheet of Claim 12, wherein the thickness of the first wall and/or second wall is 1.1 to 50 times greater than the thickness of a rib of the first and second sets of ribs.

16. (Currently Amended) The multiwall sheet of Claim 1, wherein the multiwall sheet is configured to function as a roof, cover, wall, panel, floor, window glazing, thermal 315PLASO407-US-PCT(P050265US) insulation, structural member, acoustical barrier, electromagnetic shield or a combination thereof .  

17. (Currently Amended) A method of forming a multiwall sheet, comprising:
extruding the multiwall sheet as a single unitary structure;
wherein the multiwall sheet comprises a first wall, a second wall, an intermediate wall disposed between the first wall and the second wall, a first set of ribs disposed between the first wall and the intermediate wall, a second set of ribs disposed between the second wall and the intermediate wall, and a cavity disposed between adjacent ribs of the first set of ribs and the second set of ribs, wherein the multiwall sheet is configured to expand and/or collapse when a mechanical force is applied to the first wall, the second wall, the intermediate wall, or a combination thereof , and further comprising a side wall configured to attach to 

18. (Currently Amended) The method of Claim 17, wherein the first set of ribs and the second set of ribs are extruded at a 40 to 50 degree angle relative to the intermediate wall.  

20. (Currently Amended) The method of Claim 17, further comprising injecting expanding foam into the [[a]] cavity of the multiwall sheet.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups and between species, as set forth in the Office action mailed on 10/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of Groups I and II and Species I and II are withdrawn. Claims 17, 18 and 20, directed to a nonelected group are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claim 10, directed to a 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 4-18 and 20 are allowed.
Claims 2, 3 and 19 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 4/5/2021 in light of the claim amendments filed on 4/5/2021 are persuasive. Further to applicant’s arguments, the cited prior art of record does not teach or disclose, alone or in combination, the totality of the claimed invention, including the position and arrangement of the first wall, the second wall, the intermediate wall and the side wall such that the locking segment protrudes from the intermediate wall, and further the arrangement of the first and second sets of ribs with the cavity disposed between the ribs, and the side wall being configured to attach to the multiwall sheet and interlock .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635